DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 05/16/2022 is acknowledged.  The traversal is on the ground(s) that “there is significant overlap between the claims of Group I and those of Group II. [...] Accordingly, given the overlap between the claims of Group I and Group I, Applicant submits that all of the claims can be searched and examined without serious burden, and so requests that the restriction be reconsidered and withdrawn, and that all claims be searched and examined together.”  This is not found persuasive because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  It is unclear what automated method is being claimed since the claim does not set forth automated functional steps.  
The term “sepsis status” in claims 1, 6, 8, 10 and 11 is a relative term which renders the claims indefinite. The term “status” is generally used to define relativity.  However, the claims do not provide a definition or define a standard, i.e., degree of severity, thereby rendering the scope of the claim(s) unascertainable.
Similarly, claims 4, 6, 8, 9, 12 & 13 are unclear.  Claims 4 & 13 are unclear reciting the term “likelihood” because the term is generally used to define a probability.  However, the claims do not provide a definition.  It is also unclear what range/threshold defines the likelihood (probability).  Claims 4, 9 & 13 are unclear reciting “statistically different from an expected distribution” because the claims do not provide a definition of the term “expected”.  In addition, what analysis of statics is used to define the difference.  What defines the expected distribution?  Claims 6, 8 & 12 are unclear reciting a “suspicion of sepsis” since the claims do not provide a definition of suspicion.  
Claim 1 is unclear reciting a “standard deviation of monocyte volume”.  Is the applicant trying to claim a standard deviation of a dimensional volume or number of monocyte in a volume?  
Claim 1 is unclear reciting a “value of a blast population characteristic”.  How does a population characteristic correlates to a value?  How is the value calculated?  Is the applicant trying to define a blast population value, or a blast population characteristic?  
Claim 1 is unclear reciting “comparing [...] to provide a first comparison; comparing [...] to provide a second comparison”.  The recitation appears to be results to be achieved, that are vague and unclear since the claim does not define what the comparisons are.  The claim appears to be arbitrary comparison against comparing arbitrary values. 
Claim 1 is unclear reciting “evaluating the sepsis status” since it is unclear what method steps are involved in the evaluation step and what result is being achieved.  It would appear evaluation of a status is vague and unclear without specifying steps of determining a status.  
Claim 9 recites “the data is not determined from the blood sample”.  The invention is directed to an automated method for evaluating a sepsis status associated with a blood sample obtained from an individual. It is unclear what is being claimed.  In addition, the specification fails to state the alternatives.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Beckman Coulter (Early Sepsis Indicator Application addendum UniCel DxH 900 Coulter Cellular Analysis System, March 2018).
Regarding claim 1, Beckman Coulter teach: 1. An automated method for evaluating a sepsis status associated with a blood sample obtained from an individual, the method comprising: determining a standard deviation of monocyte volume associated with the blood sample (e.g., monocyte distribution width MDW); determining a value of a blast population characteristic associated with the blood sample (P1-7); comparing the value of the blast population characteristic associated with the blood sample to a first cutoff value to provide a first comparison (P1-5); determining a second cutoff value based on the first comparison (P1-5); comparing the standard deviation of monocyte volume to the second cutoff value to provide a second comparison (P1-5); and evaluating the sepsis status associated with the blood sample based on the second comparison (P1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Magari et al. (WO 2017/132132) teach an automated sepsis determining method using a standard deviation of monocyte volume (i.e., monocyte distribution width).
Beckman Coulter, Early Sepsis Indicator (ESId) Application for UniCel DxH 900 Series with System Manager Software (PN C26693AC June 2019; Initial Issue AA, 03/2018) teaches an automated sepsis determining method using a monocyte distribution width.
Beckman Coulter, UniCel DxH Series with System Manager Software (PN B26647AG April 2020; Initial Issue AA, 09/2013) teaches an automated sepsis determining method using a cell distribution data, including blasts and monocytes passing through a flow cytometer.
FDA 510(k) SUBSTANTIAL EQUIVALENCE DETERMINATION DECISION SUMMARY, (2018).
Beckman Coulter, Early Sepsis Indicator (ESId) Application Addendum, UniCel DxH 900 Series with System Manager Software Coulter Cellular Analysis System (PN C42014AC April 2020; Initial Issue AA, 4/2019) teaches an automated sepsis determining method using a monocyte distribution width.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798